DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed November 23, 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 101, claims 1-5 and 7-15 under 35 U.S.C. 102 and claim 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Claims 1-15 have been cancelled. The rejection of claims 1-15 have been withdrawn. 
Allowable Subject Matter
Claims 16-35 are allowed (renumbered 1-20, respectively).
The following is an examiner’s statement of reasons for allowance: 
	The prior art to Whitaker (2015/0355353) teaches receiving n-dimensional   seismic data (voxels, pixels) and seismic modeling to determine rock properties and analyzing said data to assign a cluster of shapes to the pixels. However, the prior art fails to anticipate or render obvious the following in claims 16 and 35-36, using a feature shape likelihood function to determine at least one feature shape likelihood for each of the points with respect to a plurality of specified feature shapes and associating a plurality of the points with one of the characteristic feature shapes wherein the plurality of the points correspond to a feature in the subterranean geologic environment in combination with all other limitations as presented by Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nowak et al. in US Patent Publication 2012/0261135 teaches “Method for the segmentation and classification of seismic or other geophysical data. Curves or surfaces are identified in the geophysical data (10), then pairs of the curves or surfaces (12) are matched up according to a selected measure of shape similarity (13) such as the Hausdorff distance between members of a pair. The matched curves or surfaces (15) are used to define geobodies or faults in the geophysical data volume (16)” (Abstract, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865